NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



WINDERTING INVESTMENTS, LLC,                   )
a Florida limited liability company,           )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D18-2008
                                               )
DANIEL F. PILKA, individually;                 )
PILKA AND ASSOCIATES, P.A., a                  )
professional organization; GREGORY             )
FURNELL, individually; DARLENE                 )
BRADEN, individually; and JAMIE                )
JOHNSTON n/k/a JAMIE TANNER,                   )
individually,                                  )
                                               )
              Appellees.                       )
                                               )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for Polk
County; Stephen L. Selph, Judge.

Jonathan Stidham and J. Wade Stidham of
Stidham & Stidham, P.A., Bartow, for
Appellant.

Daniel F. Pilka of Pilka & Associates, P.A.,
Brandon, pro se, and for remaining
Appellees.

PER CURIAM.

              Affirmed.

NORTHCUTT, VILLANTI, and BLACK, JJ., Concur.